Citation Nr: 0708602	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  98-19 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for a recurrent major depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for a recurrent major depression, rated as 
30 percent disabling effective the date the claim was 
received, May 21, 1997.  A May 2000 rating decision denied a 
total rating based on individual unemployability and the 
veteran did not appeal that decision.  A December 2003 rating 
decision granted a 50 percent rating, effective May 23, 2002.  
The most recent rating decision, in January 2006, granted a 
70 percent evaluation, effective the date of claim, May 21, 
1997.  


FINDINGS OF FACT

1.  The service-connected recurrent major depression is 
manifested by a depressed and anxious mood, and a 
constricted, but appropriate affect.

2.  The service-connected recurrent major depression does not 
result in total occupational and social impairment.  

3.  The service-connected recurrent major depression is not 
manifested by such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  




CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
recurrent major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9434 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

In correspondence dated in April 2002 and September 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
September 2005 letter asked the veteran to submit any 
evidence in her possession that pertained to the claim.  Both 
letters asked her to notify VA of any information or evidence 
in support of her claim that she wished VA to retrieve for 
her.  Thus, the veteran was not precluded from participating 
effectively in the processing of her claim and the late 
notice did not affect the essential fairness of the decision. 

The claim was initially adjudicated before the effective date 
of the Veterans Claims Assistance Act of 2000 (VCAA) and the 
veteran did not receive notice as to ratings and effective 
dates.  Those aspects of claims were later discussed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, this was not prejudicial as the veteran had 
actual knowledge of her right to pursue a higher rating.  The 
date of receipt of her claim, many years after service, is 
the earliest effective date assignable under law.  
38 U.S.C.A. § 5110 (West 2002).  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  All available service medical records have been 
associated with the claims file.  The identified and 
available post-service treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
her claim, and all required medical opinions have been 
sought.

Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including a major depressive 
disorder, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................................70 
percent; 
38 C.F.R. § 4.130, Code 9434 (1997-2006).  

Discussion of Evidence 

The veteran was afforded a VA mental examination in September 
1997.  The veteran recounted traumatic experiences during and 
after service.  The veteran cried throughout practically all 
the interview.  She felt very isolated and did not share with 
others or socialize.  She also had periods when she was able 
to function adequately.  She was adequately dressed and 
groomed.  Her behavior had many histrionic features.  She was 
relevant and coherent.  She was not psychotic at all.  There 
were no delusions, hallucinations, or suicidal or homicidal 
ideas.  There were abundant feelings of worthlessness.  Her 
self esteem was low.  Her affect was fairly adequate.  Her 
mood was depressed.  She was oriented in person place and 
time.  Memory was preserved.  Intellectual functioning was 
average.  Judgment was fair.  Insight was superficial.  The 
diagnosis was major depression, recurrent.  The GAF was 55.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
GAF from 31 to 40 indicates some impairment in reality 
testing or communication OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  

Another VA mental examination was provided in November 1999.  
She reported being unemployed since November 1998.  She was 
separated from her husband and lived with her adult daughter.  
She explained that she was not able to handle the pressure at 
work for more than 3 months because she became more 
depressed.  Medication helped her control voices and made her 
more relaxed.  She reported that she still experienced 
periods of mental blocking when she needed to calm down in 
order to concentrate.  She told of staying in bed all day and 
being unable to do anything.  She discussed treatment for 
high blood pressure, diabetes, gastritis, and hypothyroidism.  
The thyroid and diabetes were out of control.  She was 
observed to be clean and adequately dressed and groomed.  She 
was alert and oriented.  Her mood was depressed.  Her affect 
was constricted.  Her attention was good.  Her concentration 
and memory were fair.  Her speech was clear and coherent.  
She was not hallucinating, suicidal or homicidal.  Insight 
and judgment were fair.  She exhibited good impulse control.  
The diagnosis was major depression.  The GAF was 50.  

On the May 2002 VA examination, the veteran reported that she 
had to drop the one college class she was taking, because of 
her emotional problems.  She had worked in a laundry for 3 
months and had dropped out of a work study program.  She 
complained that she was very depressed, despite medication.  
She had no desire to do anything.  She found herself to be 
irritable, ill humored, and verbally aggressive at times.  On 
examination, she was noted to be casually dressed and 
groomed.  She was alert and in contact with reality.  She 
exhibited markedly histrionic behavior.  She was cryful 
practically all throughout the interview.  She referred to 
having a poor relationship with practically everybody.  She 
had a lot of anger, even against her daughters.  She told of 
calling a hospital psychiatrist and telling him she wanted to 
kill herself.  She described herself as basically withdrawn 
and isolated.  She spoke of anhedonia and lack of sleep at 
night.  Her affect was somewhat inappropriate.  Her mood was 
depressed and angry.  She was oriented as to person, place 
and time.  Memory and intellectual functioning were adequate.  
Judgment was fair, but insight was very superficial and poor.  
After reviewing the claims folder, the diagnosis was major 
depression, recurrent and strong histrionic personality 
features.  The GAF was 50.  

On her May 2003 VA examination, the veteran reported the 
regular use of medication.  She finished work on a bachelor's 
degree in business administration with a concentration in 
accounting, in December 2002.  She was not currently working, 
following heart surgery.  She was divorced and living with a 
female friend.  She reported that during the last year, she 
had been feeling sad, depressed, and irritable, with loss of 
interest in daily living activities, crying spells, loss of 
energy, and insomnia.  She had increased appetite, inability 
to feel pleasure in daily tasks, anxiety, restlessness, and 
tension.  She did not report manic episodes, racing thoughts, 
or grandiose delusions.  She did not report psychotic or 
cognitive symptoms.  On mental status examination, she was 
noted to be appropriately dressed, with adequate hygiene.  
She was cooperative and spontaneous, and established eye 
contact with the examiner.  She was alert, aware of the 
interview situation, and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  There 
were no tics, tremors, or other abnormal involuntary 
movements.  Her thought processes were coherent and logical.  
There was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions or 
hallucinations.  She had no phobias, obsessions, or suicidal 
ideas.  Her mood was depressed and anxious.  Her affect was 
constricted and appropriate.  She was oriented in person, 
place, and time.  Her memory for immediate, recent, and 
remote events was intact.  Her abstraction capacity was 
normal.  Her judgment was good.  Her insight was adequate.  
The diagnosis was major depressive disorder, recurrent, 
severe, without psychotic features.  The GAF was 50.  

Conclusion

The current rating for the service-connected psychiatric 
disability is 70 percent and the severe impairment noted on 
the VA examinations is well within the criteria for that 70 
percent rating.  The next higher rating, 100 percent, 
requires total occupational and social impairment.  In this 
case, the veteran had difficulties with her family members, 
but this did not amount to a total impairment.  Also, 
although she had difficulties commensurate with her 70 
percent disability, she was able to complete her education.  
She was not employed as following surgery for a non-service-
connected heart condition.  The record here does not show 
that the service-connected major depression results in total 
occupational and social impairment.  

Specifically, there is no evidence of impairment in thought 
processes or communication, and certainly not the gross 
impairment indicative of a 100 percent rating.  There is no 
evidence of delusions or hallucinations, and clearly not the 
persistent delusions or hallucinations consistent with a 100 
percent rating.  There is no evidence of inappropriate 
behavior; persistent danger of hurting herself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, her own occupation, or her own name.  

The Board notes the GAF scores of 55 and 50.  The GAF score 
of 55 represents moderate symptoms and does not indicate 
total occupational and social impairment.  The GAF of 50 is 
at the least serious end of a range of serious symptoms which 
can include an inability to keep a job.  This GAF score does 
not, of itself, mean that the occupational and social 
impairment is total.  Rather, it means that the impairment is 
serious.  The disability must be evaluated on the basis of 
all evidence of record and when the GAF scores are considered 
along with the veteran's subjective complaints and the 
objective findings of the examiners, the disability picture 
in this case does not approximate the requirements for a 
rating in excess of 70 percent.  

While the veteran may feel that her service-connected 
disability warrants a higher rating, the findings of the 
trained medical professionals are substantially more 
probative in determining if the criteria for a higher rating 
have been met.  In this case, the several medical reports 
consistently show that the disability does not approximate 
the criteria for a rating in excess of 70 percent.  The 
medical reports provide a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the condition 
has not exceeded the criteria for a 70 percent rating at any 
time and uniform rating is appropriate in this case. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
December 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial disability rating in excess of 70 percent for a 
recurrent major depression is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


